PRICE, Judge.
This is an appeal from a decree of the Circuit Court of Mobile County denying, appellant bail in a habeas corpus pro-, ceeding.
The appellant is held by the Sheriff of Mobile County, Alabama, under a commitment issued by the Court of General Sessions of Mobile County, after a preliminary-hearing, in which petitioner was bound-over, without bail, on a charge of rape, to await the action of the grand jury.
Section 16 of the Constitution of 1901 provides: “That all persons shall, before conviction, be bailable by sufficient sureties, except for capital offenses, when the proof is evident or the presumption great.”
It is the holding of this court that the true meaning of when the proof is evident or the presumption great is that bail must be allowed unless the evidence is clear and strong and would lead to a well guarded and dispassionate judgment reasonably compelling the conclusion that the offense has been committed, that the accused is the guilty agent, and that he would probably be punished capitally if the law is administered. Colvin v. State, 36 Ala. App. 104, 53 So.2d 99; Robinson v. State, 36 Ala.App. 528, 60 So.2d 302.
After a careful consideration, en banc, of the evidence presented in this case we are of the opinion the defendant is entitled to bail.
The judgment and decree of the circuit court denying appellant bail is reversed, and it is hereby ordered that the appellant be released upon his furnishing bail in the *667amount of $3,000 to be approved by the Circuit Judge below, or by the Sheriff of Mobile County in compliance with Section 194, Title 15, Code of Alabama 1940.
Reversed and remanded with instructions.